EXHIBIT 3 EXECUTION COPY AGREEMENT This Agreement, dated as of January 8, 2009 (the “Agreement”), is by and between Telular Corporation, a Delaware corporation (the “Company”), and Simcoe Partners, L.P.,Simcoe Management Company, LLC and Jeffrey Jacobowitz (collectively referred to herein as“The Simcoe Group”). WHEREAS, the Simcoe Group has filed a preliminary proxy statement on Schedule 14A with the Securities and Exchange Commission (the “SEC”) for the election of two nominees to the Board of Directors of the Company at the Company’s 2009 Annual Meeting of Shareholders (including any adjournment or postponement thereof, the “2009 Annual Meeting”) and conducting a proxy contest in respect thereof; WHEREAS, the Company and the Simcoe Group have agreed that it is in their mutual interests and in the best interests of Company shareholders to enter into this Agreement, which, among other things, terminates the pending proxy contest for the election of directors at the 2009 Annual Meeting (the “Proxy Contest”); WHEREAS, the Company has agreed that, in connection with the 2009 Annual Meeting, the Board (i) will withdraw the nomination of John E. Berndt for election as a member of the Board and (ii) will nominate for election as a member of the Board, and recommend that the shareholders vote to elect as a director of the Company, Jeffrey Jacobowitz, founder of Simcoe Partners, L.P. (the “Simcoe Nominee”); WHEREAS, the Simcoe Group has agreed to refrain from submitting any director nominations and to vote for the election of the Company’s nominees for directors at the 2009 Annual Meeting. NOW, THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS Section 1.1 Defined Terms.For purposes of this Agreement: (a)The term “Affiliate” shall have the meaning set forth in Rule 12b−2 promulgated by the SEC under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and shall include persons who become Affiliates of any party to this Agreement subsequent to the date hereof. (b)The term “Board” means the board of directors of the Company. (c)The term “Common Stock” shall mean the Company’s common stock, par value $.01 per share. Section 1.2 Interpretation.When reference is made in this Agreement to a Section, such reference shall be to a Section of this Agreement unless otherwise indicated. Whenever the words “include”, “includes” or “including” are used in this Agreement, they shall be deemed to be followed by the words “without limitation.” The words “hereof,” “herein,” “hereby” and “hereunder” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular provision of this Agreement. The word “or” shall not be exclusive. This Agreement shall be construed without regard to any presumption or rule requiring construction or interpretation against the party drafting or causing any instrument to be drafted. ARTICLE II COVENANTS Section 2.1 Board of Directors, Annual Meeting and Related Matters. (a) 2009 Annual Meeting. The Company shall use all reasonable best efforts to cause the 2009 Annual Meeting to be held and the election of directors thereat to be conducted on the scheduled date of February 3, 2009, and shall not delay or postpone such meeting date or election, unless a quorum is not obtained, in which case the Company shall hold the meeting as promptly thereafter as practicable. (b)Nomination of
